"I give and bequeath to my granddaughter, Lucy Lewis, one negro wench named Moll; that is to say, the said wench only, the children of her body to be disposed of or given, as hereafter mentioned or directed, the said wench to her, husband or assigns forever.
"Item. I will and desire that the children which shall or may be born of the aforesaid negro wench, Moll, bequeathed to my granddaughter, Lucy Lewis, be delivered to the young children, according to their birthrights, beginning with Aaron, then Moses, so down to the youngest"; and appointed the present plaintiff, Josiah Lewis, his executor.
The jury found the foregoing devises; that Richard Mullington died in November, 1776; that Lucy Lewis, the legatee in the will mentioned, was married to the defendant on the 10th February, 1779; that the negro girl, Amy, in the declaration mentioned, is the child and natural issue and increase of said negro, Moll; that she was born after the decease of the testator, and after the said Negro, Moll, was (331) delivered to the defendant, to wit, on the first day of March, 1779; that the defendant is husband to Lucy Lewis in the said will named; that the executor of said will assented to said legacy to defendant's wife, and that negro, Amy, was in the possession of the defendant on the 10th day of May, 1787, and was at that time demanded by the plaintiff, executor of said will; that the defendant, Shipman, refused to deliver her up, and that she is of the value of £ 250; and that Aaron Lewis and Moses Lewis, the legatees, are also living. Whether the law be for the plaintiff or defendant, the jury are ignorant, and pray the advice of the Court. If it be for the plaintiff, they find, etc.; if for the defendant, they find, etc.
The rules of the ancient common law, respecting personal goods and chattels, have been disregarded, and a man by deed or will may dispose of the use of his books or furniture to one man, and the *Page 279 
remainder over to another, and the remainder will be good. 2 Balc., 398. And of course he may, in like manner, dispose of any part of the increase of his personal estate, but not in such manner as to create a perpetuity. The plaintiffs are entitled to recover the negro slave in question.
NOTE. — See Pearson v. Taylor, 20 N.C. 188; Conner v. Satchwell,ibid., 202. *Page 280